Citation Nr: 0105633	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a lung disorder as 
secondary to exposure to asbestos.  

Entitlement to service connection for a nonspecific 
connective tissue disorder of the lungs, back 
(musculoskeletal system) and eye (retinal vein occlusion).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to March 
1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

The veteran had a personal hearing on his appeal before a 
decision review officer at the RO in May 1999.  A complete 
transcript is of record.  

The issue of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for coronary artery disease with congestive heart 
failure and hypertension has been withdrawn.  

The veteran has submitted a claim for service connection for 
residuals of a back injury, to possibly include arthritis, 
but such has not been adjudicated.  This matter is referred 
to the RO for any further action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran is not shown to have any chronic lung 
disorder due to his inservice exposure to asbestos, or that 
is otherwise medically traceable to such service.  

2.  A connective tissue disorder of the lungs, 
musculoskeletal system or the left eye (manifested by retinal 
vein occlusion) is not shown to have been present during or 
until many years following active service, nor to be 
medically traceable to any inservice disease, injury, event 
or circumstance.  


CONCLUSIONS OF LAW

1.  A lung disorder as secondary exposure to asbestos was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  A nonspecific connective tissue disorder of the lungs, 
back (musculoskeletal system) and/or eye (retinal vein 
occlusion) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show (on a general medical 
examination in March 1961) that the veteran had sustained a 
fractured pelvis when he was 16 years old.  History recorded 
on a general medical examination in July 1962 indicated that 
he had recovered from the pelvic injury after three weeks in 
the hospital and five more weeks on crutches.  In 1956, he 
sustained a scalp laceration and contusions of the abdomen 
and chest from a vehicular accident.  X-ray examinations of 
the chest and skull were negative for any fracture and he was 
discharged, fit for duty, after several days.  He was shown 
to have suffered lumbosacral joint and right knee sprain from 
an automobile accident in 1958.  Also in 1958, he was treated 
briefly for complaints of a sore neck.  An infected left leg 
was treated in 1960.  He was seen for a back ache and neck 
soreness in 1961.  Flu was diagnosed.  A chest X-ray in March 
1962 was termed negative.  Also in 1962, he was again seen 
for complaints of back trouble related to the 1958 injury.  
He was treated for cellulitis of the left thigh in 1964.  
Later in 1964 he was treated for a viral upper respiratory 
infection with complaints of fever, myalgia, chills and 
general coryza symptoms.  He was shown to have a fever and a 
few left chest rhonchi.  On bedrest and medication the 
symptoms subsided and he improved.  He was also seen for 
cervical spine pain in 1964.  It reportedly corresponded to 
the C3 nerve root. X-ray examination of the cervical spine 
was normal.  The symptoms reportedly subsided.  
Periodic chest X-rays during active service were normal.  The 
separation examination showed no eye abnormality.  
Uncorrected visual acuity was 20/20.  The musculoskeletal 
system and the lungs were normal.  No systemic disease was 
medically identified during active service.  

The veteran was admitted to Scripps Memorial Hospital in 
February 1973 with left elbow pain.  He underwent olecranon 
bursectomy.  Chronic olecranon bursitis was diagnosed.  

J. J. Nelson, M.D., reported in March 1976 that the veteran 
had had a negative chest X-ray in 1974.  His symptoms had 
included fatigue and neck pain.  The diagnoses included 
myofascial strain of the posterior cervical and trapezius 
muscles, secondary to a tension state and driving a truck.  

Private physician clinical records show normal physical 
examinations of the lungs in 1974.  The eyes were also shown 
to be "OK."  

In August 1983, T. McVay, D.C., reported that the veteran had 
been treated once for myofascitis of the cervical spine with 
radiculitis to the right shoulder in June 1973.  

In October 1987, G. B. Mahan, M.D., reported that the veteran 
had a clear chest on a general medical examination.  It was 
noted that the extremities were without edema.  

On a VA examination in February 1988, the veteran complained 
of back pain, shortness of breath, fatigue, and leg pain.  He 
showed bilateral arcus senilis.  Pupils were equal and 
reactive to light and accommodation.  External ocular 
movements and fields were full.  There was no nystagmus.  
Chest X-ray showed no upper lobe redistribution, interstitial 
edema or pleural effusion.  No infiltrate was identified.  
The chest was clear.  His complaints of chest pain reportedly 
began in 1981 and were related to cardiovascular problems.  

The veteran was admitted to Lakeland Regional Medical Center 
in November 1994 for heart disease.  His history included 
polymyalgia rheumatica, for which he had been receiving 
prednisone treatment for the previous 6 months.  The physical 
examination showed that the pupils were equal and reactive to 
light and accommodation.  External ocular movements were 
full.  He had good breath sounds, bilaterally, with faint 
crackles anteriorly.  The discharge diagnoses included 
degenerative joint disease and a history of "polyarthritis" 
rheumatica.  

Winter Haven Hospital records show that the veteran was 
admitted in June 1995 with a chill and dyspnea.  Chest X-ray 
showed right lung infiltrate and he was hypoxemic.  Pneumonia 
was diagnosed.  He reportedly had been on chronic prednisone 
therapy for a connective tissue syndrome and an opportunistic 
infection could not be excluded.  The syndrome was also 
referred to as fibromyalgia/undifferentiated collagen 
vascular disease.  Rales and rhonchi in the right lung were 
noted.  The left lung was clear.  The initial impressions 
were extensive right-sided pneumonitis, probably inflammatory 
in origin, with a history of chronic steroid use (possibly an 
opportunistic infection) and history of an undifferentiated 
connective tissue syndrome of uncertain type.  He reportedly 
had fibromyalgia and complained of severe neck pain.  The 
physical examination revealed that eye structures were 
unremarkable.  He did very well and the infection cleared in 
3 days, by chest X-ray.  The final diagnosis was bacterial 
pneumonia.  

A chest X-ray done at Winter Haven Hospital in November 1995 
showed chronic interstitial lung markings with no 
consolidation or congestive change.  Costophrenic angles were 
clear.  The impression was no acute process.  The veteran had 
been admitted for chest pain.  The review of systems revealed 
no abnormalities.  The physical examination showed that the 
eyes were normal.  The neck was supple with no adenopathy or 
tenderness to palpation.  The lungs were clear.  The 
musculoskeletal system was essentially negative.  The 
differential diagnosis was musculoskeletal chest pain with 
costochondritis to be ruled out.  The discharge diagnosis was 
musculoskeletal chest pain.  

The veteran was admitted to Winter Haven Hospital in December 
1995 for fluid retention in the hands and feet.  The physical 
examination showed that the neck was supple, the lungs were 
clear and there was trace edema of the lower extremities.  
Mild fluid retention was assessed.  A chest X-ray showed that 
the lungs were expanded with no evidence of an acute 
pneumonic infiltrate.  There had been no apparent change 
since November 1995.  

Winter Haven Hospital records show that the veteran was 
admitted in June 1996.  The physical examination showed that 
he was in mild respiratory distress.  The neck was supple, 
nontender, and without lymphadenopathy.  The chest was 
nontender, symmetrical and without retractions.  The lungs 
showed decreased breath sounds at the right base and 
auscultation of right base rales.  History was also recorded 
of an undifferentiated collagen disease for which he was 
taking Prednisone.  Central muscular problems seemed to be 
increased.  Chest X-ray showed an interstitial type 
infiltrate on the right lower lung suggestive of an 
inflammatory process.  He stated that he had an unknown 
collagen vascular disease, which he described as polymyalgia 
rheumatica and fibrositis.  He had been on tapering amounts 
of prednisone for four years and he stated that every June 
when the taper occurred he developed pneumonia.  He had 
dyspnea without pleuritic chest pain, hemoptysis or sputum 
production.  It was recorded that there was no known exposure 
to inhaled irritants.  The history of recurrent 
bronchopneumonia, as described in connection with prednisone 
tapering, was noted.  Rales and rhonchi in the right lung 
were appreciated.  The impressions included pneumonia that 
was questionably immunologically related and a history of 
differentiated collagen vascular disease with a question of 
fibrositis and/or polymyalgia rheumatica (also with a history 
of extremely elevated sedimentation rates).  

The veteran was seen at the Winter Haven Hospital emergency 
room in November 1996 for right chest pain.  It reportedly 
was of gradual onset in the morning with increasing 
discomfort that was constant but which increased on 
inspiration and radiated from the mid-sternum along the ribs, 
laterally.  The pain reportedly decreased with the 
application of steady and firm pressure.  He stated that it 
felt like a pulled muscle.  A history of fibromyalgia was 
noted.  The provisional diagnosis was musculoskeletal chest 
pain.  

Private physician clinical records show that the veteran has 
had retinal vein occlusion of the left eye since December 
1996.  

A chest X-ray at Winter Haven Hospital in March 1997 showed 
that, since the previous examination in June 1996, there had 
been complete clearing of the minimal infiltrate at the right 
lung base.  The pulmonary vasculature was within normal 
limits.  The lung fields were clear of active disease.  The 
costophrenic angles were clear.  The assessment was no active 
lung disease.  The veteran had been admitted for headaches 
but the general physical examination showed that the pupils 
were equal and reactive to light and accommodation.  There 
was no discharge or injection.  Bilateral external ocular 
movements were intact.  On fundoscopic examination, there was 
no papilledema but there was arteriovenous nicking.  Venous 
pulsations were present.  The neck was supple and nontender.  
Motor function was symmetrical.  Gait was normal for the 
veteran.  

The veteran's division officer during active service reported 
in October 1997 that the veteran was exposed to asbestos 
fibers in the course of his duties as Port Catapult Captain 
and Maintenance Petty Officer on the flight deck of an 
aircraft carrier.  He had been involved in replacing asbestos 
lagging in the bow catapult areas of the carrier while it was 
deployed at sea.  

During the veteran's May 1999 hearing, he testified that 
retinal vein occlusion was part of his connective tissue 
disorder.  He reported that fibromyalgia and polymyalgia 
rheumatica were diagnosed beginning in the early 1980's, 
about 1984.  He described flare-ups of arthritis.  He 
testified that he developed retinal vein occlusion of the 
left eye 4 years previously.  He had awakened one morning to 
find himself blind in the left eye.  He felt that it was due 
to inflammation of the blood vessel that was caused by his 
arthritis, which is how he referred to his connective tissue 
disorder.  He felt that the "arthritis" had started during 
active service.  He also expressed the opinion that a 
collagen disorder had caused the "arthritis", his lung 
problems and his left eye problem.  He indicated that no 
physician had stated that this was the cause, and that 
physicians who treated him shortly following active service 
had died or could not be found.  

In June 1999, the veteran submitted a newspaper article dated 
in June 1997 that reported a link between service aboard 
aircraft carriers and the development of sarcoidosis.  

The veteran was admitted to Winter Haven Hospital in July 
1999 after having been awakened by shortness of breath, a 
high fever and back pain.  History was recorded of diffuse 
inflammatory arthritis for which he had been on steroids 
since the mid-1980's.  A review of systems showed that his 
eyes were without discharge, altered vision or pain.  The 
neck showed no pain, stiffness or swelling.  The chest was 
nontender, symmetrical and without retractions.  The physical 
examination showed no eye or neck abnormality.  Breath sounds 
were equal on both sides but scattered rales and rhonchi were 
auscultated.  The lungs showed decreased air entry in the 
left base with some diffuse bilateral crackles.  Chest X-ray 
revealed an infiltrate in the left lower lobe.  Left lower 
lobe pneumonia was the impression.  The final diagnoses were 
pneumonia and hypoxia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The veteran has not claimed that his lung disorder as due to 
asbestos exposure and connective tissue disorder with lung, 
back and eye manifestations were incurred as a result of a 
combat situation.  Thus, entitlement to application of 38 
U.S.C.A. § 1154(b) (West 1991) is not warranted.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that he has a lung disorder as the 
result of exposure to asbestos or that he has a connective 
tissue disorder with lung, back and left eye complications as 
the result of musculoskeletal injury or disease during active 
service cannot serve to establish service connection.  He is 
not competent to make such allegations, as such requires 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has had his lungs examined and tested by X-ray 
and physical examination during and since active service and 
no asbestos-related disorder has been detected.  This does 
not mean that he was not exposed to asbestos during active 
service, as he and his former division officer have 
described, but that no lung disorder is shown to have 
resulted.  There was no lasting lung disease or injury shown 
coincident with active service.  The brief episode of upper 
respiratory infection in 1964 cleared completely without 
disabling residuals.  The first post service medical evidence 
of any lung abnormality was recorded in 1995, when he was 
hospitalized for pneumonia.  Multiple prior post-service 
physical and X-ray examinations of the lungs were normal.  
The latest episode of pneumonia was not demonstrably caused 
or related to any inservice event or circumstance and was 
stated to have started with shortness of breath, fever and 
back pain the morning of admission.  The in-hospital tests 
and examinations revealed nothing to suggest an inservice 
origin of respiratory problems.  

While the veteran's exposure to asbestos during active 
service is indicated, it is not shown to have resulted in any 
chronic lung disorder.  The last demonstrated lung disorder 
was pneumonia, which did not suggest the presence of any 
chronic disability of service origin.  On the basis of the 
complete evidence, medical and otherwise, no chronic lung 
disability from asbestos exposure or any other inservice 
disease or injury is shown to be present.  Accordingly, the 
requirements for service connection for such a disorder are 
not met.  

The submission of the article on sarcoidosis and active 
service on aircraft carriers has been noted, but is not 
relevant to this case, as the veteran is not shown to have 
sarcoidosis.  

The veteran has described his connective tissue disorder in 
terms of arthritis, to include psoriatic arthritis.  The 
service medical records disclose a number of musculoskeletal 
and lung symptoms and manifestations, but none are identified 
as connective tissue disorders by nature or by sign or 
symptom.  None of the manifestations during active service 
indicated the presence of any connective tissue disorder, or 
any eye abnormality such as retinal vein occlusion.  There is 
no medical indication that the maladies treated during active 
service represented connective tissue dysfunction.  
Specifically, the inservice diagnoses regarding the 
musculoskeletal system were primarily the results of 
injuries.  The infections of the lungs were not suggestive 
then or now of any medically identified connective tissue 
disorder.  Following service, the findings and diagnoses of 
olecranon bursitis and myofascial strain were not associated 
with any sign, symptom or diagnosis of any connective tissue 
dysfunction.  The initial medical evidence of a connective 
tissue syndrome, also classified as polymyalgia rheumatica, 
fibromyalgia and collagen vascular disease, was dated in 
November 1994.  It had been treated with prednisone for 
approximately 6 months.  Later in 1995, musculoskeletal chest 
pain may have been related to the disorder.  The disorder 
apparently defies very specific identification, as it has 
been medically termed undifferentiated connective tissue 
syndrome of uncertain type.  

Late in 1996, retinal vein occlusion was shown, but not in 
connection with any connective tissue problem.  This was the 
first indication of retinal vein occlusion.  It was not 
medically described as related to his connective tissue 
disorder that had been manifested since 1995.  Retinal vein 
occlusion was not shown to be present on the detailed eye 
examination at Winter Haven Hospital in March 1997, but has 
been shown on other clinical records.  Retinal vein occlusion 
was not shown during or until many years following active 
service, nor is it shown to have been related to any 
inservice disease or injury.  

Similarly, the primary disability entity of a connective 
tissue disorder was not shown during or until many years 
following active service, nor has it been medically revealed 
to have resulted from any inservice disease or injury.  The 
claimed manifestations of the connective tissue disorder, to 
include the lungs, musculoskeletal system and retinal vein 
occlusion, were not shown coincident with or until many years 
following active service, nor have they been medically traced 
to any inservice event or circumstance.  

In the absence of any medical evidence of a link between a 
connective tissue disorder and inservice disease or injury, 
the requirements of service connection are not met.  


ORDER

Service connection for a lung disorder as secondary to 
exposure to asbestos is denied.  

Service connection for a nonspecific connective tissue 
disorder of the lungs, back (musculoskeletal system) and eye 
(retinal vein occlusion) is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



